Name: Commission Regulation (EEC) No 1911/90 of 5 July 1990 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: natural environment;  documentation;  means of agricultural production
 Date Published: nan

 6 . 7 . 90 Official Journal of the European Communities No L 173/ 19 COMMISSION REGULATION (EEC) No 1911/90 of 5 July 1990 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. cation criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1 445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1 239/89 (2), arid in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 2088/89 (4), listed the varieties of Lolium perenne L. of high persis ­ tence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1990/91 marketing year ; whereas, furthermore, the application of the classifi ­ HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 128, 11 . 5 . 1989, p. 35. (3) OJ No L 161 , 23 . 6 . 1976, p. 10. (4) OJ No L 199 , 13 . 7. 1989, p. 9 . 6 . 7 . 90No L 173/20 Official Journal of the European Communities ANNEX I Varieties of high persistence, late or medium late 1 . Aberystwyth S. 23 2 . Abonda 3 . Albi 4 . Amadur 5 . Ambiance 6 . Anduril 7 . Animo 8 . Antrim 9 . Arno 10 . Artus 11 . Baltic 12 . Barball 13 . Barclay 14 . Barcredo 15 . Bardetta 16 . Barenza 17 . Barezane 18 . Barglen 19 . Barlenna 20 . Barlet 21 . Barmaco 22. Barmega 23 . Barprince 24. Barry 25. Barsandra 26 . Bartony 27. Belfort (T) 28 . Bellatrix 29 . Boomer 30 . Borvi 31 . Boston 32. Capper 33 . Caprice 34. Carrick 35 . Castle (T) 36. Chantal 37 . Citadel (T) 38 . Combi 39 . Compas 40 . Condesa (I) 41 . Contender 42. Corona 43 . Cupido 44. Danny 45. Dinora 46. Dolby 47. Domino 48 . Donata 49 . Duramo 50 . Edgar 51 . Elka 52. Elrond 53 . Emir 54. Ensporta 55. Entrar 56 . Fanal (T) 57 . Final 58 . Fingal 59 . Flamingo (T) 60 . Floret (T) 61 . Heraut 62 . Hercules 63 . Hermes 64. Hobbit 65 . Honneur 66. Hunter 67 . Idole 68 . Jetta N 69 . Jumbo 70 . Karin 71 . Kent Indigenous 72. Kerdion 73 . Kosta 74. Langa 75. Lamora (Mommersteeg's Weidauer) 76 . Lihersa 77. Lilope 78 . Limage 79 . Limes 80 . Linocta 81 . Liparis 82. Lipondo 83 . Liquick 84. Liraylo 85 . Lisabelle 86. Lissabon 87. Lisuna 88 . Look 89 . Loretta 90 . Lorina 91 . Lucretia 92. Madera (T) 93 . Magella 94. Magister 95 . Majestic 96. Mandola 97. Manhattan 98 . Maprima 99 . Mascot 100 . Master 101 . Meltra RVP (T) 102. Mirvan 103 . Modus (V) 104. Mombassa 105 . Mondial 106 . Moretti 107. Othello 108 . Outsider 109 . Pablo 110. Pacage 111 . Parcour 1 1 2. Patora 113. Pelleas 114. Perfect 115. Perma 1 1 6. Perray 1 1 7. Phoenix (T) 118 . Pippin 1 1 9 . Player 120. Pleno 121 . Portstewart 122. Preference 123. President 124. Prester 125. Prince 126. Profit 127. Progress 128 . Rally (T) 129. Rathlin 130 . Rival 131 . Ronja 132. Saione 133. Sakini 134. Salem 135. Score (Fair Way) 136. Semperweide 137. Senator 138 . Sisu 139 . Sommora 140. Splendor 141 . Springfield 142. Sprinter 143 . Stentor 144. Surprise 145. Talbot 146. Taya 147. Texas 148 . Tivoli 149. Trani 150. Tresor 151 . Trimmer 152. Troubadour 153. Trustee 154. Tyrone 155. Variant 156. Vigor 157. Wendy ANNEX II Varieties of low persistence, medium late, medium early or early 1 . Atempo (T) 2. Delray 3 . Lenta Pajbjerg 4. Verna Pajbjerg